Citation Nr: 0506609	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-08 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1992 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
San Diego, California, VA RO that, among other things, denied 
service connection for a low back d disability.  The veteran 
currently resides within the jurisdiction of the New York, 
New York RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Review of the veteran's service medical records indicate that 
he was seen in June 1993, for treatment of low back pain 
assessed as a low back strain.  On his examination prior to 
service discharge he gave a history of recurring low back 
problems over the previous year.  On VA examination in 
September 1997 the diagnoses included chronic mild low back 
pain with normal range of motion.  After a further VA 
examination in April 1999 the diagnoses was muscular low back 
pain, lumbosacral strain.  The examiners on these 
examinations made no comment regarding the etiology of the 
veteran's low back complaints.  

Given the evidence of low back disability in service and 
since, there is competent evidence of a current back 
disability that may be related to service.  A medical opinion 
is needed to determine whether the veteran has a current back 
disability that is related to a disease or injury in service.

In view of the above, the issue of entitlement to service 
connection for a low back disorder is REMANDED for the 
following action:

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder must be 
made available to the examining 
physician, who should note that the 
claims folder has been reviewed.  At the 
conclusion of the examination the 
examining physician should express an 
opinion with rationale as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current low 
back disorder began in service, or was 
otherwise the result of a disease or 
injury in service,  whether any current 
low back disorder is related to any of 
the veteran's service connected 
disabilities.  

2.  Then, re-adjudicate the claims for 
service connection for a low back 
disability.  If this benefit remains 
denied, issue a supplemental statement of 
the case.  The case should then be 
returned to the Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



